Case 1:21-cv-20041-MGC Document 24 Entered on FLSD Docket 07/20/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 21-20041-CIV-COOKE/O'SULLIVAN

  BRADLEY JUDAS RODRIGUEZ,
       Plaintiff,

  vs.

  COMMISSIONER OF SOCIAL SECURITY,
      Defendant.
                                                  /

                                         SCHEDULING ORDER

          THIS CASE is before the Court sua sponte. Accordingly, it is hereby

          ORDERED AND ADJUDGED:

          (1)     Plaintiff shall file a motion for summary judgment, setting forth the reasons for

  relief and including citations to the administrative record and relevant legal authorities on or

  before sixty (60) days from the date of this Order.

          (2)     Defendant shall file a response to Plaintiff’s motion for summary judgment and

  Defendant’s motion for summary judgment within thirty (30) days after Plaintiff files his motion

  for summary judgment.

          (3)     Plaintiff may respond to Defendant’s motion for summary judgment and reply to

  Defendant’s response to Plaintiff’s motion for summary judgment within thirty (30) days after

  Defendant files a response and motion as set forth in Paragraph 2 above.

          (4) The requirements of Local Rule 56.1 shall not apply to this matter. The parties

  should not file a separate statement of facts and the statement of facts need not be in separately

  numbered paragraphs. The facts shall be supported by specific references to the administrative record.

          DONE AND ORDERED in Chambers at Miami, Florida this 20th day of July, 2021.




                                                  JOHN J. O’SULLIVAN
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
